This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CARLOS DIAZ,

 3          Plaintiff-Apellant,

 4 v.                                                                            NO. 34,369

 5 ORVAL CRUZ JOE,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 James L. Sanchez, District Judge

 9 Carlos L. Diaz
10 Albuquerque, NM

11 Pro Se Appellant

12 John T. Fitzpatrick
13 Albuquerque, NM

14 for Appellee


15                                 MEMORANDUM OPINION

16 KENNEDY, Judge.

17   {1}    Plaintiff Carlos Diaz (Plaintiff), personal representative of his deceased brother,
1 appeals from the district court’s judgment finding the existence of an equitable real

2 estate contract whereby Defendant agreed to purchase real property from the brother

3 of Plaintiff. [DS 1; RP 113] This Court issued a notice proposing to dismiss Plaintiff’s

4 appeal for lack of a final order. Plaintiff did not file a memorandum in opposition but

5 instead filed a motion requesting an indefinite extension of time until the district court

6 enters its final order. Plaintiff’s motion is DENIED. Because the district court has not

 7 entered a final order, we dismiss Plaintiff’s appeal for the reasons provided in our

 8 notice.

9   {2}   IT IS SO ORDERED.


10                                                _______________________________
11                                                RODERICK T. KENNEDY, Judge
12 WE CONCUR:


13 ___________________________________
14 TIMOTHY L. GARCIA, Judge


15 ___________________________________
16 M. MONICA ZAMORA, Judge




                                              2